      Case: 4:19-cv-02359-SNLJ Doc. #: 1 Filed: 08/16/19 Page: 1 of 6 PageID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

BARBARA ROSENBLOOM,                              )
individually, and on behalf of all others        )
similarly situated,                              )
                                                 )
                   Plaintiff,                    )   JURY TRIAL DEMANDED
                                                 )
vs.                                              )   Case No.
                                                 )
VIVINT, INC.,                                    )   (Circuit Court for St. Louis County, Missouri
                                                 )   Case No. 19SL-CC02873)
                   Defendant.                    )
                                                 )
                                                 )

                                    NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Vivint, Inc. (“Vivint”

or “Defendant”) hereby removes this action from the Circuit Court of St. Louis County,

Missouri, where the action is now pending, to the United States District Court for the

Eastern District of Missouri, and states as follows:

A.       This Court Has Federal Question Jurisdiction Over The Action

         1.        On or about July 16, 2019, Plaintiff Barbara Rosenbloom (“Plaintiff”) filed

a putative class action petition in the Circuit Court of St. Louis County, Missouri against

Defendant. See Case No. 19SL-CC02873, Circuit Court of the 21st Judicial District, St.

Louis County, Missouri State Court (the “State Court Action”).

         2.        In the State Court Action, Plaintiff alleges that Defendant violated the

Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (the “TCPA”) contending

that Defendant sent text messages to Plaintiff and other members of the putative class in


DocID: 4822-0303-9390.1
    Case: 4:19-cv-02359-SNLJ Doc. #: 1 Filed: 08/16/19 Page: 2 of 6 PageID #: 2



violation of “the express provisions of the TCPA, including, but not limited to, 47 U.S.C.

§ 227(b)(1).” See State Court Petition (hereinafter “Complaint”), ¶38.

         3.        Plaintiff, on her own behalf and purportedly on behalf of the putative class,

seeks statutory and punitive damages and other relief for the alleged violations of 47

U.S.C. § 227(b)(3)(B). See Complaint, ¶39; see also id., pp. 8-9 (“Demand for

Judgment”).

         4.        In accordance with 28 U.S.C. § 1446(a), Defendant Vivint has attached, as

Exhibit A, a copy of Plaintiff’s summons and state court class action petition, which are

the only process, pleadings, or orders that have been served upon Defendant.

         5.        Defendant Vivint has not entered its appearance, filed a responsive

pleading, or otherwise responded in the State Court Action.

         6.        28 U.S.C. § 1441 provides that “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed

by the defendant or the defendants, to the district court of the United States for the district

and division embracing the place where such action is pending.”

         7.        This Court has original jurisdiction over this action pursuant to 28 U.S.C. §

1331 because it arises under the TCPA. Federal question jurisdiction exists when an

action presents a claim “arising under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. § 1331. This Court has jurisdiction over this action under 28 U.S.C. §

1331, because Plaintiff’s claims arise under a federal statute, the TCPA.




DocID: 4822-0303-9390.1
     Case: 4:19-cv-02359-SNLJ Doc. #: 1 Filed: 08/16/19 Page: 3 of 6 PageID #: 3



         8.        The Supreme Court has held that federal question jurisdiction exists over

private actions, like this one, brought under the TCPA.            Mims v. Arrow Financial

Services, LLC, 132 S. Ct. 740, 742 (2012).

         9.        In light of the Supreme Court’s unanimous decision in Mims specifically

finding federal question jurisdiction over claims arising under the TCPA, this action is

properly removable to this Court. See, e.g., St. Louis Heart Ctr., Inc. v. Vein Centers For

Excellence, Inc., No. 4:12 CV 174 CDP, 2013 WL 6498245, at *10 (E.D. Mo. Dec. 11,

2013) (“In Mims, the Supreme Court held that federal courts had federal-question

jurisdiction over TCPA claims.”).

         10.       The Eastern Division of the Eastern District of Missouri is the division and

district in which Plaintiff’s state court action is pending.

         11.       Venue is proper because the St. Louis County Circuit Court, Missouri is

within the United States District Court for the Eastern District of Missouri, Eastern

Division. See 28 U.S.C. §§ 105, 1441(a) and 1446(a).

B.       Removal Is Timely Under 28 U.S.C. § 1446(b)

         12.       Plaintiff’s summons and state court class action petition were served on

Defendant Vivint on July 18, 2019.

         13.       This Notice of Removal is timely pursuant to 28 U.S.C § 1446(b) because it

is being filed “within 30 days after the receipt by the defendant, through service or

otherwise, of a copy of the initial pleading setting forth the claim for relief upon which

such action or proceeding is based.” 28 U.S.C. § 1446(b); see also Murphy Bros., Inc. v.

Michetti Pipe Stringing, Inc., 526 U.S. 344, 356 (1999) (holding that the thirty (30) day


DocID: 4822-0303-9390.1
    Case: 4:19-cv-02359-SNLJ Doc. #: 1 Filed: 08/16/19 Page: 4 of 6 PageID #: 4



removal period does not begin to run until defendant is formally served); Marano Enters.

of Kansas v. Z-Teca Rests., L.P., 254 F.3d 753, 756-57 (8th Cir. 2001) (same).

         14.       Because Defendant Vivint was served on July 18, 2019, the thirty-day time

period continues through August 19, 2019, because 30 days from July 18, 2019 is August

17, 2019, which is a Saturday, and therefore the deadline extends to Monday August 19,

2019 pursuant to Fed. R. Civ. P. 6(a)(1)(C).

         15.       A copy of all process, pleadings, orders and other documents currently on

file in the State Court Action at the time of removal are attached hereto as Exhibit B.

         16.       The materials in Exhibit B include a return of service confirming that

Defendant Vivint was served July 19, 2019. See Exhibit B.

                                        LOCAL RULES

         17.       Pursuant to Local Rules 2.02 and 2.03, the Original Filing Form has been

filed.

         18.       Pursuant to Local Rules 2.02 and 2.03, the Civil Cover Sheet has been

filed.

         19.       Written notice of the filing of this Notice of Removal will be given

promptly to Plaintiff and, together with a copy of the Notice of Removal, will be filed

with the Clerk of the Circuit Court of St. Louis County, Missouri, as required by 28

U.S.C. § 1446(d).

    WHEREFORE, Defendant Vivint, Inc. removes this action from the Circuit Court of

St. Louis County, Missouri to the United States District Court for the Eastern District of




DocID: 4822-0303-9390.1
    Case: 4:19-cv-02359-SNLJ Doc. #: 1 Filed: 08/16/19 Page: 5 of 6 PageID #: 5



Missouri, Eastern Division, and respectfully requests that this action proceed in this Court

as an action properly removed.

         Respectfully submitted this 16th day of August, 2019.

                                             /s/ Matthew D. Knepper
                                             Matthew D. Knepper, #61731MO
                                             Sarah L. Zimmerman, #69440MO
                                             HUSCH BLACKWELL LLP
                                             190 Carondelet Plaza #600
                                             St. Louis, MO 63105
                                             Telephone: (314) 480-1500
                                             Facsimile: (314) 480-1505
                                             matt.knepper@huschblackwell.com
                                             sarah.zimmerman@huschblackwell.com

                                             ATTORNEYS FOR DEFENDANT
                                             VIVINT, INC.




DocID: 4822-0303-9390.1
    Case: 4:19-cv-02359-SNLJ Doc. #: 1 Filed: 08/16/19 Page: 6 of 6 PageID #: 6



                              CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and accurate copy of the foregoing has

been electronically filed with the Court via the Court’s CM/ECF electronic filing system,

and was served by e-mail and mailed, postage prepaid on August 16, 2019, to:


    Christopher E. Roberts
    David T. Butsch
    BUTSCH ROBERTS & ASSOCIATES LLC
    231 S. Bemiston Ave., Suite 260
    Clayton, MO 63105
    Ph: 314.863.5700
    Fax: 314.863.5711
    dbutsch@butschroberts.com
    croberts@butschroberts.com
    Attorney for Plaintiff


                                                  /s/ Matthew D. Knepper
                                                         Attorney




DocID: 4822-0303-9390.1
